Citation Nr: 0211277	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-30 356	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for hypertension, 
secondary to mitral valve prolapse.

4.  Entitlement to an increased rating for mitral valve 
prolapse, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for mixed type 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972 and from March 1975 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This matter was previously remanded by a Board 
decision of December 1999.   

On appeal the veteran appears to raise the issue of 
entitlement to erectile dysfunction secondary to medication 
for a psychiatric disorder.  This issue, however, has not 
been developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Competent evidence establishes that dysthymia is 
etiologically related to the veteran's military service. 

2.  The evidence submitted since the June 1993 RO decision 
denying entitlement to direct service connection for 
hypertension is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  There is no competent evidence showing that hypertension 
is caused or aggravated by mitral valve prolapse.  

4.  Mitral valve prolapse is not currently shown.

5.  The veteran's mixed type headaches are well controlled by 
prescribed medicines and are not manifested by characteristic 
prostrating attacks occurring once a month.  


CONCLUSIONS OF LAW

1.  Service connection for dysthymia is granted. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).

2.  Evidence submitted since a June 1983 rating decision 
declining to reopen a claim of entitlement to direct service 
connection for hypertension is not new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Hypertension is not caused or aggravated by mitral valve 
prolapse.  38 U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

4.  The schedular criteria for an evaluation greater than 10 
percent for mitral valve prolapse have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.31, 4.104, Diagnostic Code 7000 (1997 and 2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

5.  The schedular criteria an increased evaluation for mixed 
type headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim there has been a 
fundamental change in the law.  In this regard, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence is to be 
provided by the claimant and which VA will attempt to obtain 
on behalf of the claimant.

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for an acquired psychiatric disorder and secondary 
hypertension; that they provided adequate notice of what the 
law requires to reopen his claim of entitlement to direct 
service connection for hypertension; and that they provided 
adequate notice of what the law requires to award increased 
evaluations for mitral valve prolapse, and mixed type 
headaches.  With respect to his claims for increased 
evaluations, service connection for hypertension on a 
secondary basis, and service connection for an acquired 
psychiatric disorder on a direct basis, the veteran was 
further provided notice that VA would assist him secure 
evidence in support of his claim if he identified that 
evidence, and VA actually assisted the appellant with these 
claims.  Additionally, he was provided notice of, and he did 
report for, a VA examination to help determine the current 
nature, extent and etiology of these disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include VA examinations, revealed.  Additionally, 
they provided notice of what the remaining evidence showed, 
including any evidence identified by the appellant.  Finally, 
these documents provided notice why the RO concluded that 
this evidence was insufficient to award the benefits sought 
on appeal, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help prosecute his claims, and 
notice of how his claims were still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Therefore, the Board is satisfied that the facts relevant to 
this claim have been properly developed and there is no 
further action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  

The Board is also satisfied that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Remanding again to afford the RO an opportunity to consider 
the claim in light of the implementing regulations would 
serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Service connection for an acquired psychiatric disorder

The service medical records (SMRs) reflect that the appellant 
was treated for anxiety and depression in August 1979.  He 
had a two-week history of nervousness and difficulty 
sleeping.  A psychiatric consultation revealed that the 
veteran had recently been relieved as a recruit company 
commander.  Reportedly, the veteran had been assigned that 
duty against his wishes.  The examiner reported that the 
veteran exhibited some somatization, notably headaches, when 
under stress. There was no evidence of mental illness, or 
organic brain syndrome.  The assessment was situational 
anxiety.

A clinical entry, dated in September 1979, noted that the 
veteran was returned to company commander duties and that the 
prior symptoms persisted.  He was then relieved of his duties 
and the symptoms diminished.  The impression was occupational 
maladjustment manifested by moderate anxiety and tension 
headaches.  After being relieved of his duties the 
appellant's anxiety and tension reportedly resolved.

The veteran was hospitalized from September to October 1980 
for an evaluation following complaints of a sudden onset of 
left eye blindness.  He was transferred to the National Naval 
Medical Center where he was evaluated from October to 
December 1980.  The primary reason for referral was for a 
neurological evaluation pertaining to his visual complaints, 
migraine headaches, and mitral valve prolapse.  While he was 
also admitted to the psychiatric ward and evaluated, no 
psychiatric diagnosis was assigned.  The veteran was 
discharged with a recommendation that he return to full duty.

Subsequent medical entries reflect that the veteran was 
ultimately discharged from service in September 1982 for 
failure to maintain required weight standards.  His discharge 
physical examination includes a reference to situational 
anxiety.

In November 1982, the appellant was hospitalized after over-
dosing on medication.  Mental status examination revealed no 
evidence of suicidal ideation, and the appellant did not 
appear to be psychotic.  The diagnosis at discharge was an 
adjustment disorder with mixed features.

The appellant was seen for VA examinations in January 1983 
and 1984.  The diagnoses were an adjustment disorder with 
mixed features, and an adjustment disorder with depressed 
mood, respectively.  Much of the appellant's depression in 
January 1984 was associated with an unsatisfactory marital 
relationship.

The veteran originally filed a claim for service connection 
for a "nervous condition" in December 1982.  This claim was 
denied in August 1983.  His claim was again denied, based 
following the receipt of additional evidence, in March 1984.  
In January 1986, the veteran submitted a new claim of 
entitlement to service connection for depression.  That claim 
was denied in June 1986, and a timely appeal was not 
perfected.   

In June 1992, the veteran submitted a request to reopen his 
claim.  In December 1999, the Board found that the veteran 
had submitted new and material evidence to reopen his claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Thereafter, the Board remanded the 
case in order to provide the veteran a new VA psychiatric 
examination, and allow him an opportunity to submit pertinent 
evidence and argument in support of his claim.  

Since the June 1986 RO decision, the evidence added to the 
file includes: (1) VA examination reports dated in March 
1988, and February and April 1992; (2) VA inpatient and 
outpatient treatment records from December 1987 to June 1992; 
(3) private treatment records from Brokaw Hospital dated in 
November 1982, (4) private treatment records from Lakeland 
Hospital from April 1984 to January 1986; (5) private 
treatment records from St. Joseph's Hospital Medical Center 
from April 1988 to January 1993; (6) Social Security 
Administration (SSA) records; (7) a transcript of hearing 
testimony at RO in February 1993; (8) VA discharge summaries 
dated in March, April and August 1988; October 1991; June 
1992; and April 1997; (9) a February 1999 statement from VA 
Chief, Mental Health Clinic, VA outpatient facility, Peoria, 
Illinois; (10) transcript of testimony at video conference 
hearing dated in July 1999; and, (11) statements from the 
veteran.

The Brokaw Hospital discharge summary documents that the 
veteran was hospitalized for a suicide attempt in November 
1982, some two months after discharge.  The appellant was 
diagnosed with a depressive reaction, manifested by an 
attempted suicide.  The records from Lakeland and St. 
Joseph's Hospitals and the VA discharge summaries, document 
ongoing psychiatric problems since 1982.  The SSA records 
include a May 1988 evaluation from Owen Deneen, M.D., who 
noted that the appellant had a long history of depression.  
Dr. Deneen treated the veteran in November 1982 during his 
Brokaw Hospital admission.  Finally, a statement from the 
Chief of the VA Outpatient Mental Health Clinic related, 
after a review of some of the SMRs, provided a nexus opinion 
pertaining to the relationship between the veteran's current 
diagnosis and his military service.  

Since the Board's remand, the record also includes copies of 
VA outpatient and inpatient treatment records through March 
2002, copies of Social Security Disability records, and 
reports from an April 2000 VA examination.  

Outpatient treatment reports continue to show ongoing 
treatment for depression, diagnosed as dysthymic disorder, 
without evidence pertaining to the etiology of the condition.  

At an April 1988 Social Security Disability examination the 
veteran reported that his mental problems began when he was 
in the Navy in 1979.  He reported five major hospitalizations 
as a result of depression and suicidal ideation.  Following 
clinical testing, he was assessed with obsessive compulsive 
disorder with a secondary diagnosis of schizoid personality 
disorder.  
 
In February 1999, a VA psychiatrist opined that the appellant 
had a history of depression dating from 1982, with some signs 
that the disorder dated back as early as 1981.

At the VA examination of April 2000, the veteran described 
his time in the Navy as "very rough emotionally".  He 
reported that he felt depressed most of the time, but never 
sought psychiatric treatment.  He stated, however, that he 
did talk to a priest.  Subsequent to service, he received 
medical treatment for depression and was prescribed 
antidepressant medication.  He had attempted suicide and 
received inpatient treatment for depression on many 
occasions.  Following a mental status examination, the 
examiner diagnosed the veteran with a dysthymic disorder.  
The examiner opined that the disorder commenced when he was 
in the military but was related to marital difficulties 
rather than some event in service.  In providing his opinion, 
the examiner noted that he had reviewed the veteran's service 
medical records and extensive treatment records.  

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Finally, chronic psychoses may be service connected although 
not otherwise established in service if manifested to a 
degree of 10 percent within 1 year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Upon review of the evidence, the Board finds that service 
connection is warranted for chronic dysthymia.  In this 
regard, the preponderance of the evidence indicates that 
dysthymia is related to his military service.  While the 
veteran was not diagnosed with dysthymia in-service, he was 
seen on occasion with complaints of anxiety.  Additionally, 
within a year after discharge, he was admitted for hospital 
treatment following an overdose of prescribed medications.  
Thereafter, he was treated for an adjustment disorder with 
depressed mood.  Finally, at the VA examination of April 
2000, the examiner opined that depression started during the 
veteran's military service.  Whether his depression 
experienced in service was related to an incident related to 
his military duties or to marital problems occurring during 
the time frame of his active duty service is of no relevance 
to the Board.  Service connection for a dysthymic disorder 
requires only objective evidence that the disability began or 
grew worse in service.  As the preponderance of the evidence 
indicates that dysthymia began in service, service connection 
for dysthymia is warranted.  

New and Material Evidence to Reopen a Claim of Entitlement to 
Direct Service Connection for Hypertension, and Entitlement 
to Secondary Service Connection for Hypertension

Background

Direct service connection for hypertension was denied in a 
June 1993 rating decision.  The veteran was notified, 
however, a timely appeal was not perfected.  Hence this 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991).  

In September 1998, the veteran was issued a supplemental 
statement of the case indicating that recently submitted 
evidence did not warrant the granting of service connection 
for hypertension.  A June 1999 supplemental statement of the 
case notified the veteran that no new evidence had been 
submitted pertaining to his claim of entitlement to direct 
service connection for hypertension.  In December 1999, the 
Board remanded the case to the RO for readjudication and a VA 
examination.  In April 2002, the RO again denied the 
veteran's claim of entitlement to service connection for 
hypertension.  

Where there is a prior final rating decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).

Title 38, Code of Federal Regulations, section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence submitted available at the time of the June 1993 
rating decision included the veteran's service medical 
records, VA outpatient treatment records and private hospital 
records.  The service medical records did not show essential 
hypertension.  They did show elevated blood pressure readings 
as follows:  122/92 in February 1979, 126/90 and 132/90 in 
September 1979, and 180/100 in September 1980.  Moreover, the 
service medical records showed that he was diagnosed with 
labile hypertension on one occasion in September 1979.  At 
his September 1982 discharge examination his blood pressure 
was within normal limits.

Subsequent to service, in November 1982, the appellant showed 
two elevated readings of 134/100 and 140/100 while treated at 
Brokaw Hospital following the aforementioned medication 
overdose.  Essential hypertension was not diagnosed. 

The veteran was afforded a VA cardiovascular examination in 
September 1983.  No history was given of high blood pressure.  
He noted no personal history of hypertension.  Physical 
examination was notable for a single 150/90 reading in the 
right arm.  He was diagnosed with mitral valve prolapse by 
echocardiography.  Hypertension was not diagnosed.

At an August 1985 VA examination a single elevated reading of 
164/92 was recorded. 

The June 1993 rating decision denied entitlement to service 
connection for hypertension because essential hypertension 
was neither demonstrated in-service nor to a compensable 
degree within one year of separation from active duty.  

Evidence submitted since the June 1993 rating decision 
includes VA inpatient and outpatient treatment records, 
examination reports, and Social Security disability records.  
VA outpatient treatment records note sporadic diagnoses of 
hypertension by history but do not reveal any opinion 
addressing the etiology of any hypertensive disorder.  

At an April 2000 VA examination the veteran was diagnosed 
with hypertension.  The examiner opined, however, that this 
disorder was not related to mitral valve prolapse or an 
acquired psychiatric condition.  The examiner did not offer 
an opinion otherwise linking hypertension to service.

In June 2000, a VA physician opined that hypertension was 
most likely not caused or aggravated by a psychiatric 
disorder.

Analysis

Upon review of the evidence, the Board finds that the 
evidence added to the record since the June 1993 rating 
decision is not new and material.  In this regard, the 
evidence does not "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability"  Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir. 1998).  Outpatient treatment reports continue not 
to show evidence as to the etiology of the condition.  
Further, the newly submitted evidence does not show that the 
veteran had compensably disabling hypertension within one 
year of his separation from active duty.  See 38 C.F.R. § 
3.307, 3.309 (2001).  Thus, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to direct service connection for hypertension.  

The Board will now turns to whether service connection is 
warranted as secondary to a service-connected condition.  In 
this regard, secondary service connection is warranted for a 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service- connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a);  
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

After carefully reviewing all of the evidence, however, the 
Board finds that secondary service connection for 
hypertension is not warranted.  In this regard, there is no 
competent medical evidence linking hypertension to a service-
connected disability.  Indeed, VA examiners in April 2000 and 
June 2000, specifically concluded that hypertension was not 
related to either an acquired psychiatric condition or to 
mitral valve prolapse.  Accordingly, service connection for 
hypertension, as secondary to mitral valve prolapse is 
denied. 

Increased Rating for Mitral Valve Prolapse

Background

In an August 1983 rating decision service connection was 
granted and a 10 percent evaluation assigned for mitral valve 
prolapse.  That rating has remained in effect since.

In December 1991, the veteran claimed that his service-
connected "heart condition" had worsened.  At a February 
1992 VA cardiology examination, the veteran reported no new 
complaints.  His condition was considered "stable" and he 
was advised to continue with his present treatment regimen.

In March 1997, the veteran was hospitalized with complaints 
of chest pain.  These records note historically that the 
veteran had a mitral valve prolapse.  No findings, however, 
pertaining to mitral valve prolapse were recorded during this 
term of inpatient care.

Social Security disability records note a history of mitral 
valve prolapse.  However, it was not addressed as a basis of 
the veteran's disability determination.  

A March 1997 chest x-ray was interpreted to show a slight 
enlarged heart and aortic arteriosclerosis.  

A March 1998 chest x-ray showed a slightly enlarged heart.  
The impression was slight cardiomegaly with possible mild 
pulmonary vascular congestion.  

The veteran reported to a VA examiner in March 1999 for 
evaluation of a possible change in his disability status.  He 
denied any chest pain.  He stated he had chronic shortness of 
breath due to asthma.  Physical examination revealed normal 
S1 and S2 heart sounds.  The heart demonstrated a regular 
rate and rhythm, without audible murmur or gallop.  An 
echocardiogram showed mildly reduced systolic function.  The 
image quality, however, was inadequate to accurately assess 
wall motion.  

In April 2000, the veteran reported for a VA examination.  In 
that report and in a May 2000 memorandum, the only recorded 
complaint was chronic shortness of breath.  The veteran was 
noted not to be on medication for mitral valve prolapse.  The 
examiner noted that 1997 exercise treadmill (ETT) and 
Thallium tests were normal.  Metabolic equivalent (METs) was 
5.  The examiner opined that a March 1999 echocardiogram 
showed mildly reduced left ventricular systolic function.  
The examiner, however, noted that results of transesophageal 
electrocardiograph (TEE) performed in August 1999 were 
normal, without evidence of a mitral valve prolapse.  The 
examiner opined that TEE testing was a much better technical 
study to determine the existence of a mitral valve prolapse.  
Based upon the test results and an examination of the 
veteran, the examiner concluded that the appellant did not 
currently have a mitral valve prolapse.  

VA outpatient treatment records from April 2000 to April 2002 
are silent for any complaints of dyspnea, fatigue, angina or 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram.  The veteran was treated in July 2001 
after sustaining a concussion following dizziness and a fall 
from a doorstep.  However, examination of the heart was 
normal, and the dizziness was not attributed to any heart 
condition.  

Analysis

The veteran contends that his mitral valve prolapse is more 
severe than the rating assigned indicates.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The criteria for rating heart diseases changed during the 
appeal period.  Where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran applies unless otherwise indicated.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's mitral valve prolapse is not a listed 
disability under the Schedule of Rating Disabilities and 
therefore must be rated by analogy.  38 C.F.R. § 4.20 (2001).  
The most appropriate analogous code is that applicable to 
rheumatic or valvular heart disease.  38 C.F.R. §§  4.20, 
4.104, Diagnostic Code 7000 (2001).

Under the old rating criteria, a 10 percent rating was 
warranted for inactive rheumatic heart disease when there was 
an identifiable valvular lesion, slight if any dyspnea, and 
no heart enlargement.  A 30 percent rating was warranted for 
recurrence with cardiac manifestations for three years, and 
for a diastolic murmur with characteristic EKG 
manifestations, or definitely enlarged heart.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).

The new rating criteria incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of an exercise test.  
Under the new criteria for valvular heart disease (including 
rheumatic heart disease), a 10 percent rating is warranted 
where a workload greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  A 30 
percent evaluation is assigned when a workload of greater 
than 5 METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
X-ray.  38 C.F.R. § 4.104; Diagnostic Code 7000 (2001).

With regard to heart conditions, the veteran is only service 
connected for mitral valve prolapse.  Evidence indicates he 
may have other heart problems, but such have not been service 
connected and they may not be considered in rating mitral 
valve prolapse.  38 C.F.R. § 4.14.  If the veteran wishes to 
claim service connection for other heart problems, he should 
file a claim with the RO.

Focusing on the service-connected mitral valve prolapse, the 
medical evidence since December 1991 does not confirm any 
current symptoms of such a disability.  The veteran has 
carried this diagnosis by history and there have been no 
recent clinical manifestations due to the condition.  Indeed, 
in April 2000, the VA examiner concluded that the veteran 
does not currently suffer from mitral valve prolapse.  His 
opinion was based upon an August 1999 transesophageal 
electrocardiograph test that was both normal, and absent for 
signs of a valvular deficiency.  Therefore, as there is no 
credible medical evidence that the veteran now suffers from 
mitral valve prolapse, an increased rating is not warranted.  

Increased rating for headaches

Factual Background

In March 1984, service connection was granted, and a 10 
percent evaluation assigned, for headaches.  That rating has 
remained in effect since.

At an April 1992 VA examination the veteran reported a 
history of chronic, mixed type headaches.  The headaches were 
not incapacitating and did not present evidence of a space 
occupying lesion or organic pathology of the head and neck.  
A physical examination was unremarkable.  The impression was 
chronic benign headaches, chronic cephalalgia, occasional 
migraines with physiologic syncope and a possible chronic 
somatoform disorder.  

An April 1992 treatment note discussed a recent increase in 
the frequency of migraine headaches.  He was advised to 
return to the clinic in three months and prescribed 
medications.  

In February 1993, the veteran was afforded a hearing at the 
RO.  He testified that he suffered from "migraine" 
headaches at least one time a week, and as many as two or 
three times a week.  When migraine attacks occurred, he 
suffered from blurred vision, pain and nausea.  He would take 
Valium and Cafergot in order to sleep-off the migraine.  
After about three hours of sleep the "migraine" headache 
would dissipate.  The veteran's wife indicated that she 
witnessed him suffering from migraine attacks about one or 
twice a week and as often as three to four times a week.  

Voluminous VA outpatient treatment reports from October 1992 
to March 2000 primarily show treatment of the veteran's 
depression.  They occasionally note a continuing diagnoses 
for migraine headaches.  

An April 2000 neurology note reported that the veteran's 
headache pattern was relatively well controlled on Valproic 
Acid.  When a headache began, he was instructed to take a 
combination of Naprosyn and Darvocet at the onset of any 
headache activity.  The physician planned a follow-up visit 
in one year.  

At an April 2000 VA examination the veteran reported having 
two types of headaches.  First, he reported suffering daily 
headaches which began at the back of the neck and worked up 
over the scalp up to the frontal area.  These were 
characterized as mild and they reportedly responded to 
Tylenol.  Secondly, he reported that suffering from 
"migraine" headaches about twice a week.  A "migraine" 
headache presented as spots before his eyes with blurred 
vision and followed by throbbing and pain.  They did not 
cause vomiting, although occasionally he had some mild 
nausea.  He took Valproic Acid as a preventative and 
indicated that it helped somewhat.  He would use Darvocet if 
other pain medicine did not work.  (Notably, however, the 
examiner noted that the veteran's Darvocet prescription had 
not been refilled in over 9 months.)  Morning headaches 
usually resolved in an hour or less.  Evening headaches 
usually resolved in two hours and typically required a second 
dose of medication for relief.  

Examination revealed some tenderness to palpation on the left 
side of the neck, deep into the muscles.  His pupils were 
equal and reactive to light and accommodation.  Extraocular 
muscles, tendon reflexes and cranial nerves were intact.  
There were no focal neurologic findings of any type and no 
paresthesia or dysesthesia of any type.  He was diagnosed 
with migraine and muscle tension headaches.  

When the veteran returned in April 2001, for a follow-up 
neurology visit, he reported that his headaches had responded 
well to preventative Propranolol.  He had had very few, if 
any, incapacitating headaches in the past six months.  
Examination of the fundi revealed sharp discs and good venous 
pulsation.  He was to return for a follow-up visit in one 
year.  

In a June 2001 progress note, the veteran reported that 
Valproic Acid had been very helpful for prevention of 
migraine headaches.  Still, he reported continuing to suffer 
from weekly migraine headaches.  

Analysis

The veteran's service-connected headaches are currently rated 
10 percent disabling under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 
contemplates migraines.  A 10 percent rating is assigned for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A 30 percent 
rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months. 

In this case, the overall disability picture presented does 
not approximate the criteria for a 30 percent rating, but 
rather the preponderance of the evidence shows that it is 
more consistent with the criteria for a 10 percent rating 
under Diagnostic Code 8100.  The evidence of record indicates 
since 1992 the frequency and severity of the veteran's 
headaches has decreased.  In this regard, in 1993 the veteran 
described two or three migraine headaches a week.  These 
headaches caused nausea and vomiting, and forced him to use 
Valium to sleep for three hours.  However, by the time of the 
April 2000 VA examination, the veteran described one to two 
migraines a week which were well controlled with prophylactic 
use of Valproic acid.  Additionally, the duration of the 
migraine headache was shorter than that reported in 1993 and 
no longer caused vomiting.  Furthermore, outpatient treatment 
notes from 2000 and 2001 reflect that the use of medications 
helped prevent the onset of migraines and further reduced 
their frequency.  As a result of the prescribed treatment the 
examiner opined that the veteran had suffered few, if any 
debilitating attacks in the past six months.  

As noted, the rating criteria for a 30 percent evaluation 
contemplate characteristic prostrating attacks.  While the 
veteran reports weekly migraines, there is no competent 
evidence showing that any time during this appeal that they 
were characteristically prostrating in type.  As the evidence 
indicates that the veteran's migraine headaches are 
controlled through the use of medicines and rest, the Board 
finds that this disorder is best evaluated using the criteria 
for a 10 percent evaluation.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 8100, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect. 

Finally, with respect to each of the foregoing claims, except 
where otherwise noted, the Board considered the doctrine of 
reasonable doubt, however the preponderance of the evidence 
is against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for dysthymia is granted. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
The claim is denied.  Entitlement to service connection for 
hypertension as secondary to mitral valve prolapse is denied.  

Increased evaluations for mitral valve prolapse and mixed 
type headaches are denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

